***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
BELL v. COMMISSIONER OF CORRECTION—SECOND CONCURRENCE

   ECKER, J., concurring in the judgment. I respectfully
disagree with the majority opinion to the extent that it
adopts and applies the harmless error standard set forth
in Brecht v. Abrahamson, 507 U.S. 619, 623, 113 S. Ct.
1710, 123 L. Ed. 2d 353 (1993). See id. (new trial is
mandated if instructional error ‘‘had substantial and
injurious effect or influence in determining the jury’s
verdict’’ (internal quotation marks omitted)). For the
reasons explained in part II of Justice D’Auria’s concur-
ring opinion in Banks v. Commissioner of Correction,
339 Conn. 1, 56,      A.3d      (2021) (D’Auria, J., con-
curring), I would instead apply the standard articulated
in Neder v. United States, 527 U.S. 1, 18, 119 S. Ct. 1827,
144 L. Ed. 2d 35 (1999), which requires a new trial
unless it is ‘‘clear beyond a reasonable doubt that a
rational jury would have found the defendant guilty
absent the [instructional] error,’’ as I explained in my
separate concurring opinion in Banks v. Commissioner
of Correction, supra, 79 (Ecker, J., concurring in the
judgment and joining part II of Justice D’Auria’s concur-
ring opinion in that case). I nevertheless concur in the
judgment in this case because I agree with the majority
that the failure to give a jury instruction, as required
by State v. Salamon, 287 Conn. 509, 550, 949 A.2d 1092
(2008), was not harmless on this record.